           Case 2:20-cv-00992-APG-NJK Document 26 Filed 08/19/20 Page 1 of 3



     Steven A. Alpert, NV Bar # 8353
1
     PRICE LAW GROUP, APC
2    5940 S Rainbow Blvd.
     Las Vegas, NV 89118
3
     T: 702-794-2008
4    F: 866-401-1457
     E: alpert@pricelawgroup.com
5

6    Attorney for Plaintiffs,
     Ashley and Jason Souza
7

8
                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
9

10   Ashley and Jason Souza,                      Case No. 2:20-cv-0992-APG-NJK
11                   Plaintiffs,
12          v.                                    STIPULATION AND ORDER TO
                                                  DISMISS WITH PREJUDICE
13
     Shellpoint Mortgage Servicing,               DEFENDANT EQUIFAX
14   TransUnion, LLC, and Equifax                 INFORMATION SERVICES, LLC
     Information Services, LLC,                   ONLY
15

16
                    Defendants.

17

18
            Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiffs Ashley
19
     and Jason Souza (“Plaintiffs”) and Defendant Equifax Information Services, LLC
20
     (“Equifax”) (together, the “Parties”), by and through their respective undersigned
21
     counsel of record, hereby stipulate to and agree, as follows:
22
            1.      The Parties have entered into a confidential settlement agreement with
23
     respect to this action.
24
            2.      The Parties have resolved all of their claims and disputes, and stipulate
25
     and agree to the dismissal of all claims among them with prejudice, with each party to
26
     bear its own costs and fees.
27

28



                                                 -1-
          Case 2:20-cv-00992-APG-NJK Document 26 Filed 08/19/20 Page 2 of 3



          DATED this 18th day of August 2020.
1

2    By: /s/Steven A. Alpert                    By: /s/ Jeremy Thompson
     Steven A. Alpert, NV Bar # 8353            Jeremy Thompson
3
     PRICE LAW GROUP, APC                       Nevada Bar No. 12503
4    5940 S Rainbow Blvd.                       CLARK HILL, PLLC
     Las Vegas, NV 89118                        3800 Howard Hughes Pkwy
5    T: 702-794-2008                            Suite 500
6    F: 866-401-1457                            Las Vegas, NV 89169
     E: alpert@pricelawgroup.com                Tel: 702-697-7527
7                                               Fax: 702-862-8400
8
     Attorney for Plaintiffs,                   Email: jthompson@clarkhill.com
     Ashley and Jason Souza
9                                               Attorneys for Defendant
                                                Equifax Information Services LLC
10

11

12

13   IT IS SO ORDERED:
14

15
     UNITED STATES DISTRICT JUDGE
16

17   DATED: August 19, 2020

18

19

20

21

22

23

24

25

26

27

28



                                           -2-
           Case 2:20-cv-00992-APG-NJK Document 26 Filed 08/19/20 Page 3 of 3




1                                 CERTIFICATE OF SERVICE
2           I hereby certify that on August 18, 2020, I electronically filed the foregoing with
3    the Clerk of the Court using the ECF system, which will send notice of such filing to all
4    attorneys of record in this matter.
5

6                                             /s/ Roxanne Harris

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                -3-
